Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 23-24, 26, 39-40, 42-43, 45, 48-50, 53-54, 57-60, 64-65, 67, and 69 are pending.
	Claims 23-24, 26, 39-40, 42-43, 45, 48-50, 53-54, 57-60, 64-65, 67, and 69 are examined on the merits.  
Claim Objections
Claim 26 is objected to because of the following informalities:  in line two of the claim “results in” is repeated.  Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  in line 4 of the claim “at least 84%” is repeated.  Appropriate correction is required.
Claim 54 is objected to because of the following informalities:  in line 4 of the claim “at least 84%” is repeated.  Appropriate correction is required.

Indefiniteness
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 23 “at least two, at least three, or four nucleic acid sequences encoding fatty acid desaturase 2 (FAD2) genes” is indefinite because it introduces more than one scope of the claims.  Specifically, at least two nucleic acid sequences encoding FAD2 genes could be interpreted by the ordinary artisan to indicate that a single gene in a diploid plant was homozygous for the mutation in a single gene.  A second interpretation would be that a single plant contained a mutation in more than one gene.  Therefore, the claim 23 is rejected as being indefinite for introducing more than one scope of the claims.  Claims 24, 26, 39, 40, 42, 43, 45, 53, 57, 58, 59, and 60 are rejected as depending on an indefinite claim and failing to clearly limit the claims. 
In claim 24 “wherein the nucleic acid sequences” is indefinite because it introduces more than one scope of the claims.  Specifically, it is not clear to the ordinary artisan whether the nucleic acid sequences the claim is referring to are the naturally occurring sequences of the FAD2 genes or the sequences comprising at least one mutation in the sequences.  Therefore, there are more than one scope of the claims and claim 24 is rejected as indefinite.  
In claim 26 “wherein the mutation is a frameshift mutation” is indefinite because it introduces more than one scope of the claims.  Specifically, it is unclear to the ordinary artisan whether all of the mutations in at least two genes must be frameshift mutations or whether only a single mutation must be a frameshift mutation.  This creates more than one scope of the claims and therefore claim 26 is rejected as indefinite.  
In claim 26 “wherein the mutation is a frameshift mutation that: a) results in one or more nucleotide insertions or deletions as compared to the corresponding endogenous gene without the 
In claim 48 “wherein the nucleic acid sequences have at least” is indefinite because it introduces more than one scope of the claims.  Specifically, it is not clear to the ordinary artisan whether the nucleic acid sequences the claim is referring to are the naturally occurring sequences of the FAD2 genes or the sequences comprising at least one mutation in the sequences.  Therefore, there are more than one scope of the claims and claim 48 is rejected as indefinite.  Claims 49 and 50 are rejected for depending on an indefinite claim and failing to clearly limit the claims.   
In claim 60 “wherein the nucleic acid sequences have at least” is indefinite because it introduces more than one scope of the claims.  Specifically, it is not clear to the ordinary artisan whether the nucleic acid sequences the claim is referring to are the naturally occurring sequences of the FAD2 genes or the sequences comprising at least one mutation in the sequences.  Therefore, there are more than one scope of the claims and claim 60 is rejected as indefinite.  
In claim 65 “wherein the nucleic acid sequences have at least” is indefinite because it introduces more than one scope of the claims.  Specifically, it is not clear to the ordinary artisan whether the nucleic acid sequences the claim is referring to are the naturally occurring sequences of the FAD2 genes or the sequences comprising at least one mutation in the sequences.  Therefore, there are more than one scope of the claims and claim 65 is rejected as indefinite.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23, 24, 39, 40, 42, 45, 48, 49, and 50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite a plant .  No reference is provided to compare a mutated gene against in the claims and when comparing two different sequences against each other each sequence will have mutations compared to the other.  Therefore if mutated FAD2 genes are used as reference sequences, then wild type, naturally occurring sequences comprise at least one mutation in at least two FAD2 genes meaning that the claims are drawn to naturally occurring plants.  This judicial exception is not integrated into a practical application because it is simply a recitation of a naturally occurring plant. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are drawn solely to plants which can be naturally occurring  Therefore claims 23, 24, 39, 40, 42, 45, 48, 49, and 50 are rejected under 35 USC 101 as being drawn to a natural phenomenon without significantly more.
Claim 42 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim recites an F1 plant, wherein the F1 plant has the plant of claim 23 as a parent.  The plant of claim 23 comprises mutations and is therefore not a natural phenomenon however the plant of claim 23 could be heterozygous for the mutations.  This means that according to Mendelian inheritance one quarter of plants produced from the plant of claim 23 would not comprise the mutation and therefore be wild type plants a natural phenomenon.  This judicial 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-24, 26, 39-40, 42-43, 45, 48-50, 53, 54, 60, 64-65, 67 and 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denolf, BRASSICA PLANTS WITH MODIFIED SEED OIL COMPOSITION, WO2016/174119, November 3, 2016.
With respect to claim 23, Denolf discloses a plant or part thereof comprising at least one mutation in at least two (Brassica napus comprising a knockout FAD2-A1 and a knock-out FAD2-C2 allele), at least three, or four nucleic acid sequences encoding fatty acid desaturase 2 (FAD2) genes (Denolf, Column 4, Lines 36-47).
(See rejection above), wherein the nucleic acid sequences have at least 90% identity, at least 95% sequence identity, at least 98% sequence identity, or at least 99% sequence identity (100% identity to SEQ ID NO:5 of Denolf) to nucleic acid sequences selected from the group consisting of SEQ ID NO: 1(100% identity to SEQ ID NO:5 of Denolf), SEQ ID NO: 2, SEQ ID NO: 3, and SEQ ID NO: 4.
With respect to claim 26, Denolf discloses a plant or part thereof of claim 23 (see rejection above), wherein the mutation is a frameshift mutation that: a) results in results in one or more nucleotide insertions or deletions as compared to the corresponding endogenous gene without the frameshift mutation, b) results in a premature stop codon (1 nucleotide deletion at a position 2608 of the BnFAD2-2 nucleic acid sequence results in a frameshift mutation leading to a truncated protein), and/or c) reduces or eliminates expression of the FAD2 gene and/or FAD2 polypeptide (Denolf, Column 17, Paragraph 5; Denolf, Column 20, Paragraph 1).  
With respect to claim 39, Denolf discloses the plant or part thereof of claim 23 (See rejection above), wherein the plant produces seeds and the seeds comprise oleic acid at a level of at least 68%, at least 70%, at least 72%, at least 74% (Mutants in BnFAD2-A1 and BnFAD2-C2 results in plants with high levels of oleic acid without agronomic penalty, leading to levels of oleic acid of greater than 73% almost 75%), at least 76%, at least 78%, at least 79%, at least 80%, at least 81%, at leastsf-4374654Application No.: 17/040,703Docket No.: 16507-20002.00 82%, at least 83%, at least 84%, at least 84%, at least 85%, at least 86%, at least 87%, at least 88%, at least 89%, at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, or at least 95% by weight of the total fatty acid content of the seeds; and/or the seeds comprise linoleic acid at a level of less than 18%, less than 16%, less than 15%, less than 14%, less than 13%, less than 12%, less than 10%, less than 9%, less than 8%, less than 7%, less than 6%, less than 5%, less than 4%, less than 3%, or less than 2% by weight of the total fatty acid content of the seeds (Denolf, Column 59, Paragraph 4).  
see rejection above), wherein the plant is selected from the group consisting of Brassica napus (Introducing a knockout-FAD2-A1 and a knockout FAD2-C2 gene into Brassica napus), Brassica rapa, Brassica oleracea, Brassica juncea, Brassica species, Raphanus sativus, Pisum sativum, Phaseolus vulgaris, Lens culinaris, Glycine max, and Fabaceae species (Denolf, Column 4, Paragraph 4).
With respect to claim 42, Denolf discloses an F1 plant, wherein the F1 plant has the plant of claim 23 as a parent (“The obtained plants according to the invention can be used in a conventional breeding scheme to produce more plants with the same characteristics”) (Denolf, Column 49, Paragraph 3).
With respect to claim 43, Denolf discloses a method of making plant seeds, the method comprising crossing the plant of claim 23(See rejection above) with another plant and harvesting seed therefrom (“The obtained plants according to the invention can be used in a conventional breeding scheme to produce more plants with the same characteristics”, “plants according to the invention can further be used to produce gametes, seeds)(Denolf, Column 49, Paragraph 3).  
With respect to claim 45, Denolf discloses a plant produced by growing the seed of claim 43, wherein the plant has all the physiological and morphological characteristics of a plant comprising at least one mutation in at least two, at least three, or four nucleic acid sequences encoding fatty acid desaturase 2 (FAD2) genes (Progeny of a Brassica napus plant comprising a knockout alleles of the BnFAD2-A1 and BnFAD2-C1 genes)(Denolf, Column 189, Claim 1).
With respect to claim 48, Denolf discloses oil extracted from seeds of plants (a method is provided for producing oil, comprising harvesting seeds from the plants according to the invention, and extracting the oil from said seeds)(Denolf, Column 6, Paragraph 2) comprising at least one mutation in at least two (Brassica napus comprising a knockout FAD2-A1 and a knock-out FAD2-C2 allele) (Denolf, Column 4, Lines 36-47), at least three, or four nucleic acid sequences encoding fatty acid (100% identity to SEQ ID NO:5 of Denolf) to nucleic acid sequences selected from the group consisting of SEQ ID NO: 1 (100% identity to SEQ ID NO:5 of Denolf), SEQ ID NO: 2, SEQ ID NO: 3, and SEQ ID NO: 4, wherein the mutation reduces (Knockout alleles which encodes a FAD2 protein with reduced activity)(Denolf, Column 7, Paragraph 1) or eliminates expression of the FAD2 gene and/or FAD2 polypeptide, and wherein the plant produces seeds and the seeds comprise oleic acid at a level of at least 78% by weight of the total fatty acid content of the seeds (Plants with mutant alleles showed percentage of oil weight in seeds for oleic acid of up to 84.57%)(Denolf, Table 5B, Columns 57-60).  
With respect to claim 49, Denolf discloses the oil of claim 48 (See rejection above), wherein the seeds comprise oleic acid at about 78-82%, 80-84%, 82-88% (Plants with mutant alleles showed percentage of oil weight in seeds for oleic acid of up to 84.57%)(Denolf, Table 5B, Columns 57-60), 82-89%, 84-90%, or 86-90% or greater by weight of the total fatty acid content of the seeds.  
  With respect to claim 50, Denolf discloses the oil of claim 48 (See rejection above), wherein the plant is selected from the group consisting of Brassica napus (Average oleic acid levels in Brassica napus plants with different combinations of mutations in FAD2 genes)(Denolf, Table 5b, Columns 57-60), Brassica rapa, Brassica oleracea, Brassica juncea, Brassica species, Raphanus sativus, Pisum sativum, Phaseolus vulgaris, Lens culinaris, Glycine max, and Fabaceae species.
With respect to claim 53, Denolf discloses a method of producing the plant claim 23 (See rejection above), comprising the steps of: a) introducing mutations into plant cells (a method for increasing the levels of C18:1 in seed oil while maintaining normal agronomic development, said method comprising introducing a knock-out alleles of FAD2-A1 and FAD2-C2)(Denolf, Column 4, Paragraph 4), wherein the mutations are at least one mutation in at least two(FAD2-A1 and FAD2-C2)(Denolf, Column 4, Paragraph 4), at least three, or four nucleic acid sequences encoding FAD2 genes; selecting a Brassica napus plant comprising said knout-out alleles of FAD2” genes)(Denolf, Column 4, Paragraph 4); and c) regenerating a plant having the mutations (“Following mutagenesis Brassica plants are regenerated from the treated cells using known techniques”)(Denolf, Column 11, Paragraph 1); wherein the plant produces seeds and the seeds comprise a high oleic acid content (The present invention relates to generating plants with increased levels of oleic acid)(Denolf, Page 1, Column 2, Abstract).
With respect to claim 54, Denolf discloses the method of claim 53 (See rejection above), wherein the seed comprises an oleic acid content of at least 68%, at least 70%, at least 72%, at least 74%, at least 76%, at least 78%, at least 79%, at least 80%, at least 81 %, at least 82%, at least 83%, at least 84% (Plants with mutant alleles showed percentage of oil weight in seeds for oleic acid of up to 84.57%)(Denolf, Table 5B, Columns 57-60), at least 85% , at least 86%, at least 87%, at least 88%, at least 89%, at least 90%, at least 91 %, at least 92%, at least 93%, at least 94%, or at least 95%, and/or a linoleic acid content of less than 18%, less than 16%, less than 15%, less than 14%, less than 13%, less than 12%, less than 10%, less than 9%, less than 8%, less than 7%, less than 6%, less than 5%, less than 4%, less than 3%, or less than 2%.
With respect to claim 60, Denolf discloses the method of claim 53 (See rejection above), wherein the nucleic acid sequences have at least 90% sequence identity, at least 95% sequence identity, at least 98% sequence identity, or at least 99% sequence identity (100% identity to SEQ ID NO:5 of Denolf) to nucleic acid sequences selected from the group consisting of SEQ ID NO: 1 (100% identity to SEQ ID NO:5 of Denolf), SEQ ID NO: 2, SEQ ID NO: 3, and SEQ ID NO: 4.
With respect to claim 64, Denolf discloses a method for producing high oleic acid in a seed (a method for increasing the levels of C18:1 in seed oil while maintaining normal agronomic development, said method comprising introducing a knock-out alleles of FAD2-A1 and FAD2-C2) (Denolf, Column 4, Paragraph 4), said method comprising growing a plant comprising at least one FAD2-A1 and FAD2-C2) (Denolf, Column 4, Paragraph 4), at least three, or four nucleic acid sequences encoding FAD2 genes, wherein the mutation reduces or eliminates expression of the FAD2 gene and/or FAD2 polypeptide, and wherein said plant produces seeds and said seeds comprise oleic acid at a level of at least 80% by weight of the total fatty acid content of said seeds (Plants with mutant alleles showed percentage of oil weight in seeds for oleic acid of up to 84.57%)(Denolf, Table 5B, Columns 57-60) (Claim 64).
With respect to claim 65, Denolf discloses the method of claim 64 (See rejection above), wherein the nucleic acid sequences have at least 90% sequence identity, at least 95% sequence identity, at least 98% sequence identity, or at least 99% sequence identity (100% identity to SEQ ID NO:5 of Denolf)  to nucleic acid sequences selected from the group consisting of SEQ ID NO: 1 (100% identity to SEQ ID NO:5 of Denolf), SEQ ID NO: 2, SEQ ID NO: 3, and SEQ ID NO: 4.
With respect to claim 67, Denolf discloses the method of claim 64 (See rejection above), wherein the method further comprises isolating seeds (combining knock-out null mutant fad2 alleles to make a double mutant, collecting seeds from the cross)(Denolf, Column 5, Paragraph 3) from the plant and extracting oil from the seeds (a method is provided for producing oil, comprising harvesting seeds from the plants and extracting the oil from said seeds)(Denolf, Column 6, Paragraph 2).  
With respect to claim 69, Denolf discloses the method of claim 64 (See rejection above), wherein the plant is selected from the group consisting of Brassica napus (Introducing a knockout-FAD2-A1 and a knockout FAD2-C2 gene into Brassica napus), Brassica rapa, Brassica oleracea, Brassica juncea, Brassica species, Raphanus sativus, Pisum sativum, Phaseolus vulgaris, Lens culinaris, Glycine max, and Fabaceae species (Claim 69).
Therefore, claims 23-24, 26, 39-40, 42-43, 45, 48-50, 53, 54, 60, 64-65, 67 and 69 are rejected as being anticipated by Denolf.  
Claims 23, 39, 40, 53, 54, and 57 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cogan, FAD2 Performance Loci and Corresponding Target Site Specific Binding Proteins Capable of Inducing Targeted Breaks, US 2014/0090112 A1, March 27, 2014.
With respect to claim 23, Cogan discloses a plant or part thereof comprising at least one mutation in at least two (A method of gene editing or gene stacking within a FAD2 loci by cleaving, in a site directed manner, a location in a FAD2 gene in a cell to generate a break in the FAD2 gene, wherein a host cell may contain one or more genomes with one or more FAD2 sequences, any or all of which may be selectively modified and/or disrupted)(Cogan, Abstract; Cogan Page 2, Paragraph 11), at least three, or four nucleic acid sequences encoding fatty acid desaturase 2 (FAD2) genes.
With respect to claim 39, Cogan discloses the plant or part thereof of claim 23 (See rejection above), wherein the plant produces seeds and the seeds comprise oleic acid at a level of at least 68%, at least 70%, at least 72%, at least 74%, at least 76% (Mutants with inactive FAD2 have a characteristic oleic acid content of about 77%), at least 78%, at least 79%, at least 80%, at least 81%, at leastsf-4374654Application No.: 17/040,703Docket No.: 16507-20002.00 82%, at least 83%, at least 84%, at least 84%, at least 85%, at least 86%, at least 87%, at least 88%, at least 89%, at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, or at least 95% by weight of the total fatty acid content of the seeds; and/or the seeds comprise linoleic acid at a level of less than 18%, less than 16%, less than 15%, less than 14%, less than 13%, less than 12%, less than 10%, less than 9%, less than 8%, less than 7%, less than 6%, less than 5%, less than 4%, less than 3%, or less than 2% by weight of the total fatty acid content of the seeds (Cogan, Page 11, Paragraph 0113).  
With respect to claim 40, Cogan discloses the plant of claim 23 (see rejection above), wherein the plant is selected from the group consisting of Brassica napus (the present disclosure describes FAD2A, FAD2A’, FAD2C and FAD2C’ genes, as well as corresponding homologues or paralogs, in Brassica napus), Brassica rapa, Brassica oleracea, Brassica juncea, Brassica species, Raphanus sativus, 
With respect to claim 53, Cogan discloses a method of producing the plant claim 23 (See rejection above), comprising the steps of: a) introducing mutations into plant cells (A method of gene editing or gene stacking within a FAD2 loci by cleaving, in a site directed manner, a location in a FAD2 gene in a cell to generate a break in the FAD2 gene, wherein a host cell may contain one or more genomes with one or more FAD2 sequences, any or all of which may be selectively modified and/or disrupted)(Cogan, Abstract; Cogan Page 2, Paragraph 11), wherein the mutations are at least one mutation in at least two, at least three, or four nucleic acid sequences encoding FAD2 genes; b) selecting or identifying plant cells containing the mutations (“selectable markers may also be used to select for cells or organisms that comprise a nucleic acid molecule comprising the selectable marker)(Cogan, Page 21, Paragraph 0189); and c) regenerating a plant having the mutations (plants were regenerated) (Cogan, Pages 35, Paragraph 0256); wherein the plant produces seeds and the seeds comprise a high oleic acid content (“An inactivating FAD2 allele contributes to the control of oleic acid “ “This high oleic acid and fad2 trait was identified in a B. napus variety that has a characteristic oleic acid content of about 77%)(Cogan, Page 11, Paragraph 0113).
With respect to claim 54, Cogan discloses the method of claim 53 (See rejection above), wherein the seed comprises an oleic acid content of at least 68%, at least 70%, at least 72%, at least 74%, at least 76% (“This high oleic acid and fad2 trait was identified in a B. napus variety that has a characteristic oleic acid content of about 77%)(Cogan, Page 11, Paragraph 0113), at least 78%, at least 79%, at least 80%, at least 81 %, at least 82%, at least 83%, at least 84%, at least 85% , at least 86%, at least 87%, at least 88%, at least 89%, at least 90%, at least 91 %, at least 92%, at least 93%, at least 94%, or at least 95%, and/or a linoleic acid content of less than 18%, less than 16%, less than 15%, less than 
With respect to claim 57, Cogan discloses the method of claim 53 (See rejection above), wherein the mutations are introduced using one or more vectors (A plant expression vector may facilitate expression of a coding sequence in a plant cell)(Cogan, Page 6, Paragraph 0067), wherein the vectors comprise gene editing components selected from the group consisting of a CRISPR/Cas9 system, a TALEN, a zinc finger (FAD2 loci can be altered using zinc finger proteins)(Cogan, Page 2, Paragraph 0012), and a meganuclease designed to target a nucleic acid sequence encoding a FAD2 gene.  
Therefore, claims 23, 39, 40, 53, 54, and 57 are as being anticipated by Cogan.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Cogan, FAD2 Performance Loci and Corresponding Target Site Specific Binding Proteins Capable of Inducing Targeted Breaks, US 2014/0090112 A1, March 27, 2014 in view of Sauer, Oligonucleotide-Mediated Genome Editing Provides Precision and Function to Engineered Nucleases and Antibiotics in Plants, Plant Physiology, April 2016.
With respect to claims 58 and 59, Cogan teaches the method of claim 57 (See 35 USC 102 rejection above), wherein the mutations are introduced using a GRON system designed to target a nucleic acid sequence encoding a FAD2 gene and further wherein the GRON system comprises one or more modifications selected from the group consisting of a Cy3 group, 3PS group, and a 2’O-methyl group (Cogan does not teach the use of a GRON system where the GRON system comprises a Cy3 group).
With respect to claims 58 and 59, Sauer teaches the use of “oligonucleotide-directed mutagenesis for precision genome editing in plants that uses single-stranded oligonucleotides to precisely and efficiently generate genome edits at DNA strand lesions made by DNA double strand break reagents” (Sauer, Page 1917, Abstract).  Additionally, Sauer teaches that “in plants, oligonucleotides containing a 5’Cy3 dye and a 3’idC reverse base chemistry proved to be less toxic” than other oligonucleotides (Sauer, Page 1917, Column 2, Paragraph 1).  
	It would have been obvious to the ordinary artisan at the time of filing to modify the method of Cogan to use the oligonucleotide-mediated genome editing of Sauer.  This would have been obvious because both methods are drawn to the editing of plant nucleic acid sequences.  The ordinary artisan would have been motivated to use the oligonucleotide-directed mutagenesis of Sauer because it was 


Conclusion

All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                                                                                                                                                                                                        /MATTHEW R KEOGH/Primary Examiner, Art Unit 1663